DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slupik et al (US 20160119572) in view of Neubrand (US 20110248986) further in view of Lin et al (US 9,693,071).

As to claim 1, Slupik discloses a load balancing method for video decoding in a video surveillance system which is configured to carry out a plurality of video decoding processes each corresponding to a stream of video data from one of a plurality of video cameras (FIG. 1; see [0047]), the system comprising resources for hardware and software decoding, wherein the resources for hardware decoding comprise a plurality of graphic processing units (GPUs) and the resources for software decoding comprise a video codec program module executable by at least one computer processing unit (CPU) core (FIG. 2; see [0028]), the method comprising: 
monitoring loads of the GPUs (FIG. 1, resource monitoring engine 400; see [0075], the resource monitoring engine 400 monitors 450 the load of the processing resources 501, 502, 503 that make up the processing pool 500); 
for a new decoding process (FIG. 1; see [0048], [0056]), carrying out load balancing comprising:
determining which GPUs are suitable GPUs for the new decoding process (FIG. 1, processing resources 501, 502, 503 available within the resource pool 500; FIG. 2, attribution module 600 including resource table module 602; see [0088], [0108], [0110], [0116]); 
determining a current load of each of the suitable GPUs (see [0076],  [0078]); 
determining the suitable GPU as a potential GPU (see [0110], [0120]); and 
if there is only one potential GPU, then carrying out the new decoding process on the GPU (see [0118], [0120], [0126]).
Slupik fails to explicitly disclose determining the suitable GPU as the potential GPU, if the current load of the suitable GPU is less than a threshold; 
determining the GPU as an overloaded GPU, if the current load of the GPU is greater than or equal to the threshold;
if there are no suitable GPUs, then carrying out the new decoding process by software decoding using the video codec program module executed by the at least one CPU core; and 
if there are more than one potential GPU, then determining how many decoding processes are currently running on each potential GPU and carrying out the new decoding process on the potential GPU having the fewest decoding processes.
However, Neubrand teaches determining the suitable GPU as the potential GPU, if the current load of the suitable GPU is less than a threshold (FIG. 3, YES at 360; see [0031], the load on hardware media decoders 230-1-230-M is at or below a given threshold, the media data is routed to one of hardware media decoders 230-1-230-M at block 370); 
determining the GPU as an overloaded GPU, if the current load of the GPU is greater than or equal to the threshold (see [0031], a threshold may be set for the maximum allowable load on hardware media decoders 230-1-230-M … If the load on hardware media decoders 230-1-230-M exceeds the threshold); and
if there are no suitable GPUs, then carrying out the new decoding process by software decoding using the video codec program module executed by the at least one CPU core (see [0031], If the load on hardware media decoders 230-1-230-M exceeds the threshold, the media data is routed to software media decoder 240 at block 380).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Slupik using Neubrand’s teachings to include determining the suitable GPU as the potential GPU, if the current load of the suitable GPU is less than the threshold; determining the GPU as an overloaded GPU, if the current load of the GPU is greater than or equal to the threshold; and if there are no suitable GPUs, then carrying out the new decoding process by software decoding using the video codec program module executed by the at least one CPU core in order to intelligently optimize the media data decompression based on various factors that may affect the efficiency of the decompression, these factors include the file format of the media data, limitations of the hardware decoder(s), the size of the media data, a state of the requesting application (e.g., foreground or background), load balancing considerations, and other factors (Neubrand; [0005]-[0006]).
The combination of Slupik and Neubrand fails to explicitly disclose if there are more than one potential GPU, then determining how many decoding processes are currently running on each potential GPU and carrying out the new decoding process on the potential GPU having the fewest decoding processes.
However, Lin teaches if there are more than one potential GPU, then determining how many decoding processes are currently running on each potential GPU and carrying out the new decoding process on the potential GPU having the fewest decoding processes (see FIG. 5; see col. 5, lines 47-50, 59-62; col. 8, lines 47-53).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Slupik and Neubrand using Lin’s teachings to include if there are more than one potential GPU, then determining how many decoding processes are currently running on each potential GPU and carrying out the new decoding process on the potential GPU having the fewest decoding processes in order to provide a dynamic and self-adaptive load balancing to improve the performance of multicore data processing (Lin; col. 2, lines 44-45; col. 3, lines 53-55).

As to claim 2, the combination of Slupik, Neubrand and Lin further discloses wherein if there are no potential GPUs, but there are over loaded GPUs, the method comprises selecting the overloaded GPU having the fewest processes for the new decoding process (Slupik; see [0126], An amended routing command 650' may be desirable or necessary, for example, in cases where a processing resource 501 deemed best suited for a particular processing task required for a specific input media stream 101 was not initially available (e.g. not present, not accessible to an embodiment of the invention, or accessible but occupied with processing tasks for a different media stream, etc.) for said stream 101, but later becomes available …. and transfer the remainder of a specific processing operation for said stream 101 to the newly-available processing resource 501 best suited for said task). 

As to claim 3, the combination of Slupik, Neubrand and Lin further discloses wherein the GPUs include a first type and a second type different from the first type (Slupik; FIG. 1 and [0082], distinct processing resources 501, 502, 503 available within the resource pool 500; FIG. 2, resource table module 602; FIG. 11; see [0085]). 

As to claim 4, the combination of Slupik, Neubrand and Lin further discloses wherein the threshold for determining whether the GPU is the overloaded GPU is different for each type of GPU and the threshold is higher for the first type of GPU than the second type (Neubrand; see [0023] and [0031]). 

As to claim 5, the combination of Slupik, Neubrand and Lin further discloses wherein the suitable GPUs are determined by an implementation request for the new decoding process (Slupik; see [0110], the comparator 604 receives the stream type info 601, in addition to data from the resource table module 602, and the input configuration and instructions 608 to formulate a decision as to which input stream 101, 102, 103 to assign to which resource 501, 502, 503, with said assignment ultimately formalized as a routing command 650; see also input configuration and instructions 603 in [0111]-[0112] and [0114]).

As to claim 6, the combination of Slupik, Neubrand and Lin further discloses wherein the GPUs include a first type and a second type different from the first type (Slupik; FIG. 1 and [0082], distinct processing resources 501, 502, 503 available within the resource pool 500; FIG. 2, resource table module 602; FIG. 11; see [0085]), wherein the implementation request specifies which types of decoder the process can run on, and the determining which GPUs are suitable for the new decoding process comprises checking the implementation request and selecting types of GPUs according to the implementation request (Slupik; see [0110], the comparator 604 receives the stream type info 601, in addition to data from the resource table module 602, and the input configuration and instructions 608 to formulate a decision as to which input stream 101, 102, 103 to assign to which resource 501, 502, 503, with said assignment ultimately formalized as a routing command 650; see also [0111]-[0112] and [0114]).

As to claim 7, the combination of Slupik, Neubrand and Lin further discloses further comprising carrying out the load balancing on a decoding process which is already running on a current decoder by (Slupik; see [0126]): 
determining whether load balancing is possible for the process based on the current decoder and the implementation request (Slupik; see [0126], amended routing command 650'); and 
if load balancing is possible, carrying out load balancing on the process (Slupik; see [0126]).

As to claim 8, the combination of Slupik, Neubrand and Lin further discloses further comprising: 
for the process which is already running, determining if the current decoder is a GPU of the first type, and if the current decoder is a GPU of the first type and not the overloaded GPU, then not carrying out the load balancing (Slupik; see [0096], a more complex resource accessibility policy may be defined or configured to variously restrict, encourage, optimize, or limit the use of any one or more processing resources 501, 502, 503 in accordance with the scenario in which said embodiment is deployed; see [0110], input streams 100 are matched with processing resources 500 deemed optimal for a given implementation or scenario; [0114], a previously-specified 603 preference for hardware processing resources received from the set of input configuration and instructions scores calculator 610 may be further combined with knowledge of the busy/free status of all (or specific) hardware resources by the resource scores calculator and sorter 614; [0120], Once any and all provisional combinations deemed non-optimal or not desirable are definitively eliminated, the routing command engine 618 generates a formal routing command 650 in which the specific resource(s) 501, 502, 503 to process one or more specific streams 101, 102, 103 is expressed).

As to claim 9, the combination of Slupik, Neubrand and Lin further discloses wherein for the process that is already running and the current decoder is a GPU of the first type, in the load balancing if there are no potential GPUs, but there are overloaded GPUs, the process remains on the current GPU (Slupik; see [0126]).

As to claim 10, the combination of Slupik, Neubrand and Lin further discloses wherein for the process which is already running, determining whether a predetermined time has elapsed since the thread was last considered for load balancing, and if the predetermined time has not elapsed, not carrying out the load balancing (Lin; FIG. 5, module reassignment and times t0, t1, t2”).

As to claim 11, the combination of Slupik, Neubrand and Lin further discloses wherein for the process which is already running, the determining whether load balancing is possible based on the current decoder comprises determining that load balancing is not possible if the current decoder is software (Neubrand; FIG. 2, software media decoder 24; FIG. 3, media data is routed to software media decoder 240 at block 380). 

As to claim 12, the combination of Slupik, Neubrand and Lin further discloses wherein the monitoring the loads of each of the GPUs is carried out by a continuously running utilization thread for each type of GPU (Lin; col. 3, lines 64-67).

As to claim 13, the combination of Slupik, Neubrand and Lin further discloses wherein the first type of GPU is a GPU of a first manufacturer and the second type of GPU is a GPU of a second manufacturer which is different from the first manufacturer (Slupik; FIG. 1 and [0082], distinct processing resources 501, 502, 503 available within the resource pool 500; FIG. 11; see [0085]). 

As to claim 14, the combination of Slupik, Neubrand and Lin further discloses wherein the suitable GPUs are determined by capability of carrying out the new decoding process (Slupik; FIG. 2, attribution module 600 including resource table module 602; see [0088], [0108], [0110], [0116]).

As to claim 15, the combination of Slupik, Neubrand and Lin further discloses a non-transitory computer program readable storage medium storing a program to cause a computer to execute the load balancing method of claim 1 (Slupik; see [0063] and rejection of claim 1 above). 

As to claim 16, Slupik discloses a video surveillance system configured to carry out a plurality of video decoding processes each corresponding to a stream of video data from one of a plurality of video cameras (FIG. 1; see [0047]), the system comprising resources for hardware and software video decoding, wherein the resources for hardware decoding comprise a plurality of graphic processing units (GPUs), and the resources for software decoding comprise a video codec module executable by at least one computer processing unit (CPU) core (FIG. 2; see [0028]), wherein the system is configured to carry out load balancing of the decoding processes between the resources by: 
monitoring loads of the GPUs (FIG. 1, resource monitoring engine 400; see [0075], the resource monitoring engine 400 monitors 450 the load of the processing resources 501, 502, 503 that make up the processing pool 500); 
for a new decoding process (FIG. 1; see [0048], [0056]), carrying out load balancing comprising:
determining which GPUs are suitable GPUs for the new decoding process (FIG. 1, processing resources 501, 502, 503 available within the resource pool 500; FIG. 2, attribution module 600 including resource table module 602; see [0088], [0108], [0110], [0116]); 
determining a current load of each of the suitable GPUs (see [0076],  [0078]); 
determining the suitable GPU as a potential GPU (see [0110], [0120]); and 
if there is only one potential GPU, then carrying out the new decoding process on the GPU (see [0118], [0120], [0126]).
Slupik fails to explicitly disclose determining the suitable GPU as the potential GPU, if the current load of the suitable GPU is less than a threshold; 
determining the GPU as an overloaded GPU, if the current load of the GPU is greater than or equal to the threshold;
if there are no suitable GPUs, then carrying out the new decoding process by software decoding using the video codec program module executed by the at least one CPU core; and 
if there are more than one potential GPU, then determining how many decoding processes are currently running on each potential GPU and carrying out the new decoding process on the potential GPU having the fewest decoding processes.
However, Neubrand teaches determining the suitable GPU as the potential GPU, if the current load of the suitable GPU is less than a threshold (FIG. 3, YES at 360; see [0031], the load on hardware media decoders 230-1-230-M is at or below a given threshold, the media data is routed to one of hardware media decoders 230-1-230-M at block 370); 
determining the GPU as an overloaded GPU, if the current load of the GPU is greater than or equal to the threshold (see [0031], a threshold may be set for the maximum allowable load on hardware media decoders 230-1-230-M … If the load on hardware media decoders 230-1-230-M exceeds the threshold); and
if there are no suitable GPUs, then carrying out the new decoding process by software decoding using the video codec program module executed by the at least one CPU core (see [0031], If the load on hardware media decoders 230-1-230-M exceeds the threshold, the media data is routed to software media decoder 240 at block 380).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Slupik using Neubrand’s teachings to include determining the suitable GPU as the potential GPU, if the current load of the GPU is less than a threshold; determining the GPU as an overloaded GPU, if the current load of the GPU is greater than or equal to the threshold; and if there are no suitable GPUs, then carrying out the new decoding process by software decoding using the video codec program module executed by the at least one CPU core in order to intelligently optimize the media data decompression based on various factors that may affect the efficiency of the decompression, these factors include the file format of the media data, limitations of the hardware decoder(s), the size of the media data, a state of the requesting application (e.g., foreground or background), load balancing considerations, and other factors (Neubrand; [0005]-[0006]).
The combination of Slupik and Neubrand fails to explicitly disclose if there are more than one potential GPU, then determining how many decoding processes are currently running on each potential GPU and carrying out the new decoding process on the potential GPU having the fewest decoding processes.
However, Lin teaches if there are more than one potential GPU, then determining how many decoding processes are currently running on each potential GPU and carrying out the new decoding process on the potential GPU having the fewest decoding processes (see FIG. 5; see col. 5, lines 47-50, 59-62; col. 8, lines 47-53).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Slupik and Neubrand using Lin’s teachings to include if there are more than one potential GPU, then determining how many decoding processes are currently running on each potential GPU and carrying out the new decoding process on the potential GPU having the fewest decoding processes in order to provide a dynamic and self-adaptive load balancing to improve the performance of multicore data processing (Lin; col. 2, lines 44-45; col. 3, lines 53-55).

Response to Arguments
Applicant's arguments filed on 03/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that Lin does not disclose “if there are more than one potential GPU, then determining how many decoding processes are currently running on each potential GPU and carrying out the new decoding process on the potential GPU having the fewest decoding processes”. The examiner respectfully disagrees. 
Firstly, Applicant should note that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04. II. CONTINGENT LIMITATIONS. In this case, the broadest reasonable interpretation of the claim requires only the step of “if there are no suitable GPUs, then carrying out the new decoding process by software decoding using the video codec program module executed by the at least one CPU core” or the step of “if there is only one potential GPU, then carrying out the new decoding process on the GPU”. The step “if there are more than one potential GPU, then determining how many decoding processes are currently running on each potential GPU and carrying out the new decoding process on the potential GPU having the fewest decoding processes” is not needed since both steps above are disclosed by Slupik and Neubrand but was additionally rejected for completeness. 
Secondly, regarding Applicant’s argument that “Lin does not relate to load balancing of decoding of multiple streams between hardware decoding on GPUs and software decoding using a CPU, it relates to distribution of software modules of a single stream between cores of a single CPU. In Lin, there are no GPUs and no hardware decoding”, these arguments are unpersuasive because “[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425 (CCPA 1981). Applicant’s arguments about the specific manner in which the references are combined are unpersuasive because “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). In this case, Lin indicated that each core is a processor which is analogous to a GPU. Lin further discloses, in FIG. 5, module assignment and reassignment, module reassignment comprises a revision of a module assignment in order to improve a module loading balance. In some embodiments, a module reassignment is based at least in part on a load metric measurement. In various embodiments, a load metric measurement comprises a run time of a core, a run time of a module, core CPU loading, core idle time, current performance data, average performance data, or any other appropriate load metric measurement. Lin further discloses col. 8, lines 47-53, that the module selected for the move is determined by which core (the prior or subsequent core) has less loading (e.g., in the event the prior core has less loading, the first module is moved to the prior core; in the event that the subsequent core has less loading, the last module is move the subsequent core). An ordinarily skilled artisan would have been capable of adapting the GPUs disclosed by Slupik to perform the teachings of Li and the Examiner’s proposed combination relies on combining these teachings, not the specific structures of each reference.
Regarding Applicant’s arguments that Lin does not disclose “selecting a core based on the fewest processes,” the examiner respectfully disagrees. Lin discloses for example in FIG. 5, core 1-4 performing processes M1-M7 in times t0, t1, t2. From example from t0 to t1, core 1 performs only process M1 and core 1 is selected to perform both M1 and M2 from t1 to t2. Lin 
Therefore, the combination of Slupik and Neubrand and Lin discloses the claimed invention including “if there are more than one potential GPU, then determining how many decoding processes are currently running on each potential GPU and carrying out the new decoding process on the potential GPU having the fewest decoding processes”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482